ALLOWABILITY NOTICE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:

Claim 1 is allowed because the prior art of record fails to disclose or suggest a level shifter including the limitation “a second inverter configured to receive a complement of the input signal and shift the complement of the input signal from the low voltage domain to a second output signal at a second output terminal in the high voltage domain in response to the logical high state of the first clock signal; a first NMOS sensing transistor and a second NMOS sensing transistor having a common source terminal, wherein a drain terminal of the first NMOS sensing transistor is coupled to the first inverter, a gate terminal of the first NMOS sensing transistor is configured to receive the input signal, a drain terminal of the second NMOS sensing transistor is coupled to the second inverter, and a gate terminal of the second NMOS sensing transistor is configured to receive the complement of the input signal; and a PMOS transistor coupled between the first output terminal and the second output terminal and having a gate terminal connected to receive the first clock signal in the low voltage domain, the PMOS transistor configured to equalize the first output signal and the second output signal in response to a logical low state of the first clock signal” in addition to other limitations recited therein.

Claims 2-6 are allowed by virtue of their dependency from claim 1.

Claim 7 is allowed because the prior art of record fails to disclose or suggest a system including the limitation “a second inverter configured to receive a complement of the input signal and shift the complement of the input signal from the low voltage domain to a second output signal at a second output terminal in the high voltage domain in response to the logical high state of the first clock signal; a first NMOS sensing transistor and a second NMOS sensing transistor having a common source terminal, wherein a drain terminal of the first NMOS sensing transistor is coupled to the first inverter, a gate terminal of the first NMOS sensing transistor is configured to receive the input signal, a drain terminal of the second NMOS sensing transistor is coupled to the second inverter, and a gate terminal of the second NMOS sensing transistor is configured to receive the complement of the input signal; a PMOS transistor coupled between the first output terminal and the second output terminal and having a gate terminal connected to receive the first clock signal in the low voltage domain, the PMOS transistor configured to equalize the first output signal and the second output signal in response to a logical low state of the first clock signal; and a latch circuit configured to latch the second output signal in the high voltage domain in response to a second clock signal, wherein the second clock signal and the first clock signal are in phase with one another” in addition to other limitations recited therein.

Claims 8-15 are allowed by virtue of their dependency from claim 7.

Claim 16 is allowed because the prior art of record fails to disclose or suggest a method including the limitation “equalizing a first output signal at a first output terminal and a second output signal at a second output terminal in response to the logic low state of the first clock signal, the first output signal and the second output signal being in a high voltage domain higher than the low voltage domain; receiving an input signal in the low voltage domain; and outputting the first output signal at the first output terminal and the second output signal at the second output terminal based on the input signal and a complement of the input signal respectively in response to the logic high state of the first clock signal” in addition to other limitations recited therein.

Claims 17-20 are allowed by virtue of their dependency from claim 16.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tomi S Skibinski whose telephone number is (571)270-7581. The examiner can normally be reached Mon. - Fri. 10am - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571)272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOMI SKIBINSKI/Primary Examiner, Art Unit 2842